DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-16  and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi [US 2009/0128795 A1] in view of Sakato [US 4,712,910 A].

Regarding claims 1 and 4, Hayashi discloses a system for fabricating a semiconductor device (Fig. 1), the system comprising: 
a chamber (50); 
an extreme ultraviolet (EUV) source in the chamber (40) and configured to generate an EUV beam (paragraph [0025]); 
an optical system (49 and 50) on the EUV source and configured to provide the EUV beam to a substrate (22); 
a substrate stage (23) in the chamber (50) and configured to receive the substrate (22); 

a particle collector (as shown in Figs. 2-14) between the reticle (100) and the optical system (10) and configured to allow for a selective transmission of the EUV beam and to remove a particle from the reticle or from an area adjacent the reticle (paragraphs [0030]-[0072] teaches the particle collector for selective transmission of the EUV beam and to remove a particle from the reticle or from an area adjacent the reticle),
wherein the EUV source comprises: a laser device configured to generate a laser beam: and a droplet generator configured to provide a source droplet into the laser beam based on a first pulse to generate the EUV beam (as shown in Fig. 1, 40-42, see also paragraphs [0025], [0059] and [0066]).
 
Hayashi does not teach wherein the particle collector comprises a rotation disk chopper having a transmitting region and a blocking region for the EUV beam, and wherein the transmitting region is configured to be rotated to have a second pulse that has a second period that is the same as a first period of the first pulse.
	However, Sakato discloses wherein a suitable alternative for masking blades is a rotating shutter which is a rotation disk chopper comprising transmitting regions and blocking regions for selectively controlling the exposure beam and wherein the transmitting region is configured to be rotated to have a second pulse that has a second period that is the same as a first period of the first pulse (Col. 3 lines 8-56, see also Figs.1 and 10 item 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a rotating shutter and selective control, as taught by Sakato in the system of Hayashi because such 

Regarding claim 5, Hayashi discloses further comprising masking blades (230) between the reticle and the optical system, wherein the particle collector is between the masking blades and the optical system (paragraphs [0054]]-[0072], see also Figs. 11-14).

Regarding claim 6, Hayashi discloses wherein the optical system comprises: facet mirrors between the EUV source and the reticle and configured to reflect the EUV beam; and a grazing mirror between the facet mirrors and the reticle and configured to reflect the EUV beam toward the reticle (as shown in section 49 of Fig. 1), wherein the particle collector is between the masking blades and the grazing mirror (paragraphs [0054]]-[0072], see also Figs. 11-14).

Regarding claim 7, Hayashi discloses wherein the particle collector is connected or fastened to a bottom surface of the masking blades (as shown Figs. 11-14).

Regarding claim 8, Hayashi discloses wherein the particle collector comprises: a ground electrode; and a bias electrode spaced apart from the ground electrode and configured to induce an electric field between the masking blades using a bias voltage (as shown Figs. 11-14).

Regarding claims 11 and 22, Hayashi discloses wherein the masking blades are configured to be electrically charged by a bias voltage (as shown Figs. 11-14).

Regarding claims 12, 15 and 20, Hayashi discloses further comprising fluid nozzles between the masking blades and the reticle stage and configured to provide a fluid in a region between the reticle and the masking blades, wherein the fluid nozzles are configured to be electrically charged by a bias voltage (paragraphs [0059] and [0066]).

Regarding claims 13 and 16, Hayashi discloses a system / a method for fabricating a semiconductor device (Fig. 1), the system comprising: 
a chamber (50); 
an EUV source in the chamber (40) and configured to generate an EUV beam (paragraph [0025]); 
an optical system (49 and 50) on the EUV source and configured to provide the EUV beam to a substrate (22); 
a substrate stage (23) in the chamber (50) and configured to receive the substrate (22); 
a reticle stage (120) in the chamber and configured to hold a reticle (100) that is configured to project the EUV beam onto the substrate (22); 
a reticle chuck (110) on the reticle stage (120) and configured to hold the reticle using an electrostatic voltage (paragraph [0026]); and 
masking blades (230) between the reticle and the optical system (as shown in Figs. 11-14), 
a particle collector (as shown in Figs. 2-14) between the reticle (100) and the optical system (10) and configured to allow for a selective transmission of the EUV beam and to remove a particle from the reticle or from an area adjacent the reticle (paragraphs [0030]-[0072] teaches 
wherein the masking blades are configured to be charged to a bias voltage different from the electrostatic voltage (paragraphs [0054]]-[0072], see also Figs. 11-14),
wherein the EUV source comprises: a laser device configured to generate a laser beam: and a droplet generator configured to provide a source droplet into the laser beam based on a first pulse to generate the EUV beam (as shown in Fig. 1, 40-42, see also paragraphs [0025], [0059] and [0066]).
 
Hayashi does not teach wherein the particle collector comprises a rotation disk chopper having a transmitting region and a blocking region for the EUV beam, and wherein the transmitting region is configured to be rotated to have a second pulse that has a second period that is the same as a first period of the first pulse.
	However, Sakato discloses wherein a suitable alternative for masking blades is a rotating shutter which is a rotation disk chopper comprising transmitting regions and blocking regions for selectively controlling the exposure beam and wherein the transmitting region is configured to be rotated to have a second pulse that has a second period that is the same as a first period of the first pulse (Col. 3 lines 8-56, see also Figs.1 and 10 item 3).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a rotating shutter and selective control, as taught by Sakato in the system of Hayashi because such a modification provides a suitable alternative for masking blades for selectively controlling the exposure beam which prevent waste of a light source used for the exposure of substrates (Col. 1 lines 41-43 of Sakato).

Regarding claims  9, 10, 14, 18, 19 and 21, Hayashi in view of Sakato discloses wherein an intensity of the EUV beam has a first pulse, and the bias voltage has a third pulse that has a third period that is the same as a first period of the first pulse and has a third phase opposite to a first phase of the first pulse, wherein the masking blades comprise: first and second masking blades facing each other and spaced apart in a first direction; and third and fourth masking blades facing each other and spaced apart in a second direction that is perpendicular to the first direction, the ground electrode comprises a first ground electrode on the second masking blade and a second ground electrode on the fourth masking blade, and the bias electrode comprises a first bias electrode on the first masking blade and a second bias electrode on the third masking blade, wherein the electrostatic voltage has a first pulse, and the bias voltage has a second pulse having a second period that is the same as a first period of the first pulse of the electrostatic voltage, wherein the blocking of the particle comprises rotating a particle collector having a blocking region and a transmitting region, the transmitting region is rotated to have a second pulse, and the second pulse has a rotation period that is the same as a first period of the first pulse, wherein the blocking of the particle comprises inducing an electric field between a ground electrode and a bias electrode of a particle collector, and the bias electrode receives a second bias voltage having a third pulse that has a third period that is the same as a first period of the first pulse and has a third phase that is opposite to a first phase of the first pulse, wherein the electrostatic voltage has a fourth pulse different from the first pulse, and the bias voltage has a fifth pulse having a fifth period that is the same as a fourth period of the fourth pulse and has a fifth phase that is opposite to a fourth phase of the fourth pulse (paragraphs [0030]-[0072] and Figs. 2-14 of Hayashi and Col. 3 lines 8-56, see also Figs.1 and 10 item 3 of Sakato, as modified .

Response to Arguments

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “wherein the EUV source comprises: a laser device configured to generate a laser beam: and a droplet generator configured to provide a source droplet into the laser beam based on a first pulse to generate the EUV beam, wherein the particle collector comprises a rotation disk chopper having a transmitting region and a blocking region for the EUV beam, and wherein the transmitting region is configured to be rotated to have a second pulse that has a second period that is the same as a first period of the first pulse”, see pages 8-10 of the remarks.
The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Hayashi is relied upon to disclose the laser device configured to generate a laser beam: and a droplet generator configured to provide a source droplet into the laser beam based on a first pulse to generate the EUV beam (as shown in Fig. 1, 40-42, see also paragraphs [0025], [0059] and [0066]). Sakato discloses a suitable alternative for masking blades 
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882